Citation Nr: 1207144	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  00-24 442A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder.

2.  Entitlement to an initial rating in excess of 10 percent for bilateral patellofemoral osteoarthritis, from August 29, 1997 to August 14, 2001.

3.  Entitlement to an initial disability rating in excess of 10 percent for patellofemoral osteoarthritis of the right knee, from August 15, 2001.

4.  Entitlement to an initial disability rating in excess of 10 percent for patellofemoral osteoarthritis of the left knee, from August 15, 2001.

5.  Entitlement to an initial disability rating in excess of 10 percent for instability of the right knee secondary to osteoarthritis, from March 10, 2006.

6.  Entitlement to an initial disability rating in excess of 10 percent for instability of the left knee secondary to osteoarthritis, from March 10, 2006.

7.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1976 to June 1979.  The record also indicates that the Veteran served with the U. S. Army Reserve (USAR) from August 1979 to August 1982, and with the Georgia Army National Guard from August 1982 to July 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2000 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA), which granted service connection for bilateral patellofemoral osteoarthritis, evaluated as 10 percent disabling, effective August 29, 1997 and a September 2003 rating decision that denied service connection for a lumbar spine disorder.  The Veteran subsequently initiated and perfected an appeal of the June 2000 rating determination and in an October 2003 rating decision the RO granted a separate 10 percent rating for each knee for patellofemoral osteoarthritis, effective from August 15, 2001.  

In April 2004, the Veteran testified before a Veterans Law Judge who is no longer a member of the Board.  The Veteran was subsequently offered another hearing, and in April 2007, testified at the RO before the undersigned Veterans Law Judge.

In the course of this appeal, the RO issued an October 2006 rating decision awarding the Veteran separate compensable ratings of 10 percent for each knee for instability of the knee joint secondary to osteoarthritis.  See VAOPGCPREC 23-97 (July 1, 1997).  Because these grants of separate ratings arise out of and are inextricably intertwined with the higher rating issues already perfected on appeal, and the Veteran has expressed dissatisfaction with them, they are also accepted by the Board as perfected for appellate review.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

The Board also notes that in the course of this appeal the RO has awarded higher ratings of less than 100 percent for his knee disabilities.  The United States Court of Appeals for Veterans Claims (Court) has held that a rating decision issued subsequent to a notice of disagreement which grants less than the maximum available rating does not "abrogate the pending appeal."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Consequently, these matters remain in appellate status. 

The Board notes that the above issues were remanded by the Board in August 2004, December 2007, and May 2009 for further evidentiary development.  As will be further explained below, this development having been achieved, the issues are now ready for appellate review.

As noted in the Board's May 2009 remand, the issue of entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU) has been raised by the Veteran since it was last denied in a November 2002 unappealed rating decision.  The United States Court of Appeals for Veterans Claims (Court) has held that a claim for a TDIU is part of an increased rating claim when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447   (2009).  The record does not reflect that any action has been taken on the Veteran's TDIU claim.  However, pursuant to Rice a claim for a TDIU is part of the increased evaluation claim currently before the Board and must be adjudicated as such.  As such, the Board as characterized the issues as indicated above and will REMAND to the RO via the Appeals Management Center (AMC) in Washington, D.C. the issue of entitlement to a TDIU.  VA will notify the Veteran if further action is required. 


FINDINGS OF FACT

1.  The competent and credible evidence fails to demonstrate that the Veteran has a lumbar spine disorder that is related to his active duty service, to include as secondary to a service-connected disability.

2.  The Veteran's bilateral knee patellofemoral osteoarthritis disability is manifested by x-ray evidence of very early focal manifestation of patellofemoral osteoarthritis, no objective evidence of pain, no compensable limitation of motion, no semilunar, dislocated cartilage with frequent episodes of "locking," pain and effusion into the joint, no removal of semilunar cartilage, no evidence of genu recurvatum, no instability, and no ankylosis from August 29, 1997 to August 14, 2001.

3.  The Veteran's right knee patellofemoral osteoarthritis disability is manifested by x-ray evidence of patellofemoral osteoarthritis, evidence of pain on motion, no compensable limitation of flexion, no semilunar, dislocated cartilage with frequent episodes of "locking," pain and effusion into the joint, no removal of semilunar cartilage, no evidence of genu recurvatum, no instability, and no ankylosis from August 15, 2001.

4.  The Veteran's left knee patellofemoral osteoarthritis disability is manifested by x-ray evidence of patellofemoral osteoarthritis, evidence of pain on motion, retropatellar crepitation, no compensable limitation of flexion, no semilunar, dislocated cartilage with frequent episodes of "locking," pain and effusion into the joint, no removal of semilunar cartilage, no evidence of genu recurvatum, no instability, and no ankylosis from August 15, 2001.

5.  The Veteran's instability of the right knee secondary to osteoarthritis is manifested by no more than slight subluxation or lateral instability from March 10, 2006.

6.  The Veteran's instability of the right knee secondary to osteoarthritis is manifested by no more than slight subluxation or lateral instability from March 10, 2006.


CONCLUSIONS OF LAW

1.  A lumbar spine disorder was not incurred in or aggravated by military service nor may it be presumed to have incurred, and is not proximately due to or aggravated by a service-connected disease or injury.  38 U.S.C.A. § 1110, 1131 5107 (West 2002); 38 C.F.R. § 3.303, 3.310 (2011).

2.  The criteria for a rating greater than 10 percent for bilateral patellofemoral osteoarthritis, from August 29, 1997 to August 14, 2001, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5010 (2011).

3.  The criteria for a rating greater than 10 percent for patellofemoral osteoarthritis of the right knee, from August 15, 2001, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5010 (2011).

4.  The criteria for a rating greater than 10 percent for patellofemoral osteoarthritis of the left knee, from August 15, 2001, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5010 (2011).

5.  The criteria for a rating greater than 10 percent for instability of the right knee secondary to osteoarthritis, from March 10, 2006, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5010-5257 (2011).

6.  The criteria for a rating greater than 10 percent for instability of the left knee secondary to osteoarthritis, from March 10, 2006, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5010-5257 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of (1) the information and evidence not of record that is necessary to substantiate a claim, (2) which information and evidence VA will obtain, and (3) which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159 (2011); see also 73 Fed. Reg. 23,353-6 (April 30, 2008) (codified at 38 C.F.R. § 3.159 (May 30, 2008)).  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

After careful review of the claims file, the Board finds that the letters dated in May 2003 and January 2008 fully satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In this regard, these letters advised the Veteran what information and evidence was needed to substantiate the claim decided herein.  These letters also requested that the Veteran provide enough information for the RO to request records from any sources of information and evidence identified by the Veteran, as well as what information and evidence would be obtained by VA, namely, records like medical records, employment records, and records from other Federal agencies.  

The United States Court of Appeals for Veterans Claims (Court) in Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006), held that the VCAA notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  The January 2008 letter provided this notice to the Veteran.

The Board observes that the May 2003 letter was sent to the Veteran prior to the September 2003 rating decision regarding service-connection for a lumbar spine disorder and the October 2003 rating decision regarding instability of the right and left knee.  The VCAA notice with respect to the elements addressed in this letter was therefore timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The Board notes however that VCAA notice in accordance with Pelegrini, with respect to the Veteran's claim for patellofemoral osteoarthritis, and VCAA notice in accordance with Dingess, was sent after the initial adjudication of the Veteran's claims.  Nevertheless, the Board finds this error nonprejudicial to the Veteran.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  In this regard, the notice provided in the May 2003 and January 2008 letters fully complied with the requirements of 38 U.S.C.A. § 5103(a) (2007), 38 C.F.R. § 3.159(b) (2011), Pelegrini, and Dingess, supra, and after the notice was provided the case was readjudicated and a May 2011 supplemental statement of the case was provided to the Veteran.  See Pelegrini II, supra; Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (a (supplemental) statement of the case that complies with all applicable due process and notification requirements constitutes a readjudication decision).

Therefore the Board concludes that the requirements of the notice provisions of the VCAA have been met, and there is no outstanding duty to inform the Veteran that any additional information or evidence in needed.

The Board finds that VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claims and providing a VA examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2011).  In this regard, the Veteran's service treatment records and VA treatment records are associated with the claims folder.

In August 2004, December 2007, and May 2009 the Board remanded the issues to the agency of original jurisdiction (AOJ) for additional development.  A remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board notes that the above stated issues were previously remanded in order for the RO to issue a statement of the case, provide VA examinations, obtain pertinent records including Social Security Administration (SSA) and worker's compensation records.  The requested procedural task having been performed, records having been obtained where available and requested examinations having been afforded, the issues now return to the Board for appellate review.

The Board recognizes a duty to provide a VA examination when the record lacks evidence to decide the Veteran's claim and there is evidence of (1) a current disability (including persistent or recurrent symptoms of disability), (2) an in- service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  38 C.F.R. 
§ 3.159(c)(4)(i) (2011); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  A VA contract examination with respect to the issues on appeal was obtained in August 2001 and VA examinations were obtained in November 1997, March 2006, and February 2010 to include an April 2010 addendum.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Additionally, an examination for rating purposes should contain sufficient detail and reflect the whole recorded history of a Veteran's disability, reconciling the various reports into a consistent picture.  See Schafrath v. Derwinksi, 1 Vet. App. 589, 594 (1991); 38 C.F.R. § 4.2 (2011).  The Board finds that the VA examinations, including opinions, obtained in this case are more than adequate, as they collectively are predicated on a full reading of the VA medical records in the Veteran's claims file.  They consider all of the pertinent evidence of record, and the statements of the Veteran, and provide a complete rationale for any opinions stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4) (2011). 

Under the circumstances of this case, "the record has been fully developed," and "it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence he should submit to substantiate his claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Furthermore, as discussed above, the Board finds that there has been substantial compliance with its August 2004, December 2007, and May 2009 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand).  See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Therefore, the Board is satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations and the record is ready for appellate review.


I.  Service Connection-Lumbar Disorder

In order to establish service connection for a claimed disability, the facts must demonstrate that a disease or injury resulting in current disability was incurred in active military service or, if pre-existing active service, was aggravated therein.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  In addition, certain chronic diseases, including arthritis, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2011).

For a showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  If the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011).

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

For secondary service connection, it must be shown that the disability for which the claim is made is proximately due to or the result of a service-connected disease or injury or that a service-connected disease or injury has chronically worsened the disability for which service connection is sought.  38 C.F.R. § 3.310(a) (2011); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  

With regard to the issue of secondary service connection, the Board notes that while this appeal was pending, VA amended 38 C.F.R. § 3.310, the regulation concerning secondary service connection.  The intent of the amendment is to conform to the regulation in Allen v. Brown, 7 Vet. App. 439 (1995), the Court decision that clarified the circumstances under which a Veteran may be compensated for an increase in the severity of an otherwise nonservice-connected condition caused by aggravation from a service-connected condition.  See 71 Fed. Reg. 52,744 (September 7, 2006).  In this regard, 38 C.F.R. § 3.310 was changed to note that aggravation will not be conceded unless the baseline level of severity, of the non-service connected disability, is established by medical evidence.  The level of aggravation will be determined by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  That revised regulation, as noted above, implemented the holding in Allen for secondary service connection on the basis of the aggravation of a nonservice-connected disorder by service- connected disability.  See Allen, 7 Vet. App. at 448; 71 Fed. Reg. 52744 (2010).  Nevertheless, as the revised regulation imposes additional evidentiary requirements and could have retroactive effects on the Veteran's claims, which were filed before the revisions took effect, the Board has chosen to apply the old version of that regulation.  See Princess Cruises v. United States, 397 F.3d 1358 (Fed. Cir. 2005); cf. Rodriguez v. Peake, 511 F.3d 1147 (Fed. Cir. 2008).

The Court has also held that medical evidence is required to demonstrate a relationship between a present disability and the continuity of symptomatology demonstrated if the condition is not one where a lay person's observations would be competent.  See Clyburn v. West, 12 Vet. App. 296 (1999).

Lay evidence is competent to establish observable symptomatology; however, VA may make credibility determinations as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr, 21 Vet. App. 303.  In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that whether lay evidence is competent and sufficient in a particular case is an issue of fact and that lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.

In Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006), the Federal Circuit held that the lay evidence presented by a Veteran concerning his continuity of symptoms after service may generally be considered credible and ultimately competent, regardless of a lack of contemporaneous medical evidence.  The Federal Circuit has also recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor one medical opinion over another provided it offers an adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 429 (1995).

The Veteran contends that he has a lumbar spine disorder that is related to his active duty service or alternatively is secondarily related to or aggravated by his service-connected knee disorders.  

The Board notes initially that the Veteran has been diagnosed with degenerative joint disease, lumbosacral spine, as noted in the February 2010 VA examination.  As such, the Board notes that the Veteran has a current disability as required by 38 C.F.R. § 3.303 (2011).  

While the Board acknowledges that the Veteran has a current disability, as will be further explained below, the competent and credible evidence does not demonstrate that the Veteran's lumbar spine disorder is directly related to his active duty service or secondarily to his service-connected knee disorders.  

The Board notes that the Veteran's March 1976 service entrance examination lists the Veteran's spine as normal.  The Board notes that the Veteran's separation examination is not of record, but a September 1994 medical evaluation for the Georgia Army National Guard noted that the Veteran's spine was normal.  The Board acknowledges the Veteran's contentions that he injured his back twice while in service and sought medical attention each time, however, there is no record of the Veteran having received any treatment for a back injury while in service.  

Post-service the Board notes that a November 1997 VA examination for the Veteran's knee disability claim noted that the Veteran gave a history of a lower disc problem in his back and stated that he had been given an epidural block in 1987.  The Veteran noted that his back problems began after a 1984 car accident.  The Veteran further stated at the November 1997 examination that he continued to have lower back spasms.  Upon examination of the spine it was noted that the Veteran had full repeated range of motion in both the cervical and lumbar spine.  The Veteran also had full range of motion with regard to extension, lateral tilt, and lateral rotation of the lumbar spine.  The examiner diagnosed a history of lower back disc disease, secondary to a 1984 motor vehicle accident and noted the Veteran continued to have spasms of the muscles in the lower back.  

The Board also notes a September 2002 statement from the Veteran in which he provides a chronology of injuries.  The letter notes that the Veteran injured his back in October 1984 in a motor vehicle accident and received an epidural in 1987 for a bulging disc as a result of the accident.  The letter further notes an August 2002 auto accident that caused a lower back injury.  The Veteran indicated that he received an epidural for that injury as well and that the injury was work related as a worker's compensation claim was filed.  The Veteran stated at his April 2004 Board central office hearing that the August 2002 motor vehicle accident happened while working as a police officer and that he was receiving worker's compensation for that accident.

The Board notes a November 2002 MRI report of the lumbar spine that stated that the Veteran reinjured his lower back in an August 2002 motor vehicle accident.  The MRI revealed a left-sided focal disc extrusion at the L5-S1 level which encroached upon and retrodisplaced the left S1 nerve root and a diffuse disc bulge at the L4-L5 level that was encroaching on the L5 nerve roots.  A January 2004 MRI report of the lumbar spine noted a history of back surgeries in April and September of 2003.  

The record further indicated that the Veteran had a microscopic discectomy in April 2003 for a herniated nucleus pulposus in the lumbar spine.  The Veteran provided private treatment records that indicate complaints of low back pain and diagnose the Veteran with mild degenerative changes and lumbosacral sprain.  

The Veteran was afforded a VA examination regarding his lumbar spine claim in February 2010.  The Veteran did not report any use of a back brace.  There was no evidence of flare-ups and no history of incapacitating episodes of the low back during the past twelve months.  The Veteran reported no radiating pain, but there was stiffness.  The Veteran's back problems were exacerbated by excessive walking, bending and lifting and were treated by rest and heat.

The Veteran further reported back strain in 1977 and 1978 during active duty service.  The Veteran said he sought medical care and was treated with medication.  The Veteran reported that he from time to time injured his back, but always went back to work promptly.  In 2002 the Veteran had a car accident in which he injured his back and was placed on bed rest.  The Veteran reported that he had two operations on his back, one in April 2003 and the second one in September 2003.  The first surgery was a discectomy and the second one to repair a leak in the spine.

Upon examination it was noted that there was no tenderness or evidence of paravertebral spasm.  The Veteran exhibited the following range of motion:  forward flexion to 60 degrees, extension to 15 degrees, right and left lateral flexion to 30 degrees, right and left lateral rotation to 60 degrees.  The Board notes that the Veteran had some limitation of motion.  The range of motion testing was repeated three times and with repetition there was no evidence of pain, fatigue, weakness, lack of endurance or incoordination.  There was no additional loss of joint function or motion with use due to repeated testing.  X-rays taken in conjunction with the VA examination revealed degenerative changes at the L4-L5 and L5-S1 levels, with it being slightly more at the distal level.  

The examiner noted the claimed back strains in service as well as the Veteran's reports that he had back pain over the years from several minor injuries and one major injury (the 2002 car accident) which prompted two back operations.  The examiner diagnosed the Veteran with degenerative joint disease, lumbosacral spine, with minimal disability.  The examiner opined that is less likely as not that the Veteran's current low back condition was related to the Veteran's active duty service.  The examiner further opined that it was less likely as not that the Veteran's low back condition was proximately due to or the result of his service-connected knee conditions.  Finally the examiner noted that it was less likely as not that his low back condition had been permanently aggravated by the Veteran's service-connected knee conditions.  The examiner explained that his opinion was based on the fact that the Veteran had equal leg lengths, no limp, and freely mobile knees.  

The Board notes that the February 2010 VA examiner did not have access to the claims file during the examination, however an addendum was added in April 2010 after the examiner reviewed the file.  The examiner noted that upon review of the file he discovered records that the Veteran had been given an epidural injection and block in 1987, to relieve a problem with the lower back that started after an automobile accident in 1984.  The examiner then noted that a review of the file did not alter his opinion at the February 2010 VA examination.  The Board notes that the examiner stated that the Veteran left the service in 1979, which is true, but the examiner further stated that the conclusion in the separation examination was that the Veteran had spasms in the muscles of the lower back.  The Board notes that the Veteran's separation examination is not available for review and that the examiner is citing the November 1997 VA examination.  

The Board acknowledges a May 2007 physician's questionnaire which included an opinion by the Veteran's primary care provider and noted that the physician reviewed the Veteran's records from August 2003 forward.  The physician noted that the Veteran had spinal stenosis and degenerative disc disease of the lumbar spine.  The Veteran's primary care physician opined that the Veteran's lumbar spine disorder was not caused by the Veteran's service-connected knee disorders, however, the Veteran's knee disorders did aggravate the Veteran's lumbar spine disorder.  The physician further stated that any gait change could exacerbate back problems and with bilateral knee pain, the Veteran's gait was not normal.  The Court has held that medical opinions that are speculative, general, or inconclusive in nature cannot support a claim.  Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Obert v. Brown, 5 Vet. App. 30, 33 (1993); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).

While the Board acknowledges the private primary care physician's diagnosis and etiological opinion, after a careful review of the above medical evidence, in its role as a finder of fact, the Board finds that the February 2010 VA examiner's opinion is the most persuasive medical evidence addressing the diagnosis and etiology of the Veteran's claimed lumbar spine disorder.  The report reveals that the examiner conducted a thorough examination of the Veteran and provided a full and complete rationale for his opinion.  In addition, the opinion is highly probative because it was based on a review all of the medical evidence of record including the prior conflicting etiological opinion by the primary care provider.  As held by the Court, "the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches."  Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The credibility and weight to be attached to these opinions is within the province of the Board.  Id.  See also Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor the opinion of one competent medical expert over that of another when VA gives an adequate statement of reasons and bases).  As the February 2010 examiner's opinion is based upon an evaluation of the Veteran and review of the claims folder, to include the aforementioned conflicting opinion, the Board finds that it is entitled to the most weight regarding the etiology of the Veteran's claimed lumbar spine disorder.  The Board acknowledges that the Court has recently held that claims file review, as it pertains to obtaining an overview of a claimant's medical history, is not a strict requirement for medical opinions, and that a medical opinion may not be discounted solely because the opining clinician did not describe review of the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Notwithstanding, in this instance the record contains information regarding various other injuries pertaining to the Veteran's back as well as multiple examinations for the Veteran's knees that indicate that the Veteran did not always present with an altered gait.  

The Board notes, as previously stated, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  In weighing lay evidence, the Board must render a finding with regard to both competency and credibility.  See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006).  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  In this regard, the Board notes again that the Veteran is competent to attest to pain in his low back.  While the Veteran is competent to attest to pain, the Veteran is not competent to determine that a disorder is etiologically caused by another disorder.  The possibility of a causal relationship between one disability and another requires specialized training for a determination as to diagnosis and causation, and is therefore not susceptible of lay opinions on etiology.  Only a medical professional can provide evidence of a diagnosis or etiology of a disease or disorder as related to another disorder.  Thus, the Veteran's statements are afforded no probative value with respect to the medical question of whether he has a lumbar spine disorder that is related to his service-connected knee disabilities.  In addition it is noted that the Veteran had several injuries to his back that were not service related.  The Veteran is not competent to distinguish between residuals of nonservice-connected injuries and any injury that might have occurred in service.  

Therefore as the more probative evidence fails to demonstrate that the Veteran's current disability is related to his service-connected knee disabilities, the Board finds that the Veteran's claim for service connection for a lumbar spine disorder as secondary to his service-connected knees disabilities must be denied.

Under the above circumstances, the Board finds that a preponderance of the evidence does not support the Veteran's claims of service connection for a lumbar spine disorder on a direct or secondary service connection basis.  In this regard, the Board notes that while there is a current diagnosis, the probative evidence fails to indicate that the Veteran has a lumbar spine disorder that is etiologically related to his active duty service or to his service-connected knee disabilities.  The Board has considered the benefit of the doubt rule; however, as a preponderance of the evidence is against this claim such rule does not apply and the claim must be denied.  38 U.S.C.A. §5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

II.  Higher Rating-Right and Left Knees

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held that evidence to be considered in the appeal of an initial assignment of a rating disability was not limited to that reflecting the current severity of the disorder.  As such, the Board has considered all evidence of record in evaluating the Veteran's right and left knee claims.  Also, in Fenderson, the Court discussed the concept of the "staging" of ratings, finding that in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a Veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Fenderson at 126-28.  As such, in accordance with Fenderson, the Board has considered the propriety of assigning initial staged ratings for the Veteran's service-connected right and left knee patellofemoral osteoarthritis and instability.  See also Hart v. Mansfield, 21 Vet. App. 505 (2007)

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011). 

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).

In general, all disabilities, including those arising from a single disease entity, are rated separately, and disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14.  It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2011) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the service medical records and all other evidence of record pertaining to the history of the Veteran's service-connected disability.  The Board has found nothing in the historical record that would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.  As will be further explained below, in making the determination to deny a higher ratings than those currently assigned for the Veteran's patellofemoral osteoarthritis and instability of the right and left knees, the Board notes that it took into account the Veteran's complaints of pain, and was cognizant of the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59.  Although the Veteran has reported intermittent pain attributed to his right and left knees, as mentioned previously, pain is taken into account in the schedular ratings as it is generally present with these types of disabilities.

The Board notes that the Veteran is currently service connected for bilateral patellofemoral osteoarthritis under Diagnostic Code 5010, with a 10 percent disability rating effective from August 29, 1997, to August 14, 2001; for right and left knee patellofemoral osteoarthritis under Diagnostic Code 5010 with a 10 percent rating in each knee effective from August 15, 2001; and for instability of the right and left knee to include as secondary to patellofemoral osteoarthritis under Diagnostic Code 5010-5257 with a 10 percent disability rating in each knee effective from March 10, 2006.  As such the Board will address whether the Veteran is entitled to a higher rating for each disability and each period of the appeal.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5010, arthritis, due to trauma, substantiated by x-ray findings, will be rated as degenerative arthritis.  Under 38 C.F.R. § 4.71a, Diagnostic Code 5003, degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate Codes for the specific joint or joints involved.  As noted, however, any limitation of motion is considered non-compensably disabling.  A 10 percent rating is warranted when limitation of motion under the appropriate diagnostic code in non-compensable or when there is x-ray involvement of 2 of more major joints or 2 or more minor joint groups.  A 20 percent rating is permitted when there is x-ray evidence of degenerative arthritis involving 2 or more major joints or 2 or more minor joint groups with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5010 (2011).  

Knee disabilities are generally rated under Diagnostic Codes (DC) 5256 through 5263.  When determining the proper rating for a knee disability it is necessary to consider each applicable Diagnostic Code.  For rating purposes, normal range of motion in a knee joint is from 0 to 140 degrees. 38 C.F.R. § 4.71, Plate II.

As noted above, the Veteran is currently service connected under Diagnostic Code 5010-5257 for instability of the right and left knee with a 10 percent rating in each knee effective from March 10, 2006.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the rating assigned.  The additional code is shown after a hyphen.  38 C.F.R. § 4.27.  

Diagnostic Code 5257 provides for a 10 percent evaluation where there is slight recurrent subluxation or lateral instability.  A 20 percent evaluation is assigned where there is moderate recurrent subluxation or lateral instability, and a 30 percent evaluation where there is severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2011).  Separate evaluation may be assigned under Diagnostic Code 5257.  VAOPGCPREC 23-97 (July 1, 1997).
The Board has also considered whether the Veteran is entitled to a higher or separate rating under alternate diagnostic codes pertaining to the knee.

Initially, the Board also notes that the maximum disability rating under both Diagnostic Code 5263 for genu recurvatum and Diagnostic Code 5259 for removal of symptomatic, semilunar cartilage is 10 percent.  38 C.F.R. § 4.71a, Diagnostic Codes 5259 and 5263 (2011).  Thus, a disability rating higher than the current 10 percent is not available under those diagnostic codes.  In addition, there is no medical evidence of malunion or nonunion of the tibia and fibula, semilunar, dislocated cartilage with frequent episodes of "locking," pain and effusion into the joint, or ankylosis associated with the service-connected right and left knee disabilities that would support a higher evaluation under the criteria set forth in Diagnostic Codes 5256, 5258 or 5262.  38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5258, 5262 (2009).

Diagnostic Code 5260 provides for a zero percent evaluation where flexion of the leg is limited to 60 degrees.  For a 10 percent evaluation, flexion must be limited to 45 degrees.  A 20 percent evaluation is warranted where flexion is limited to 30 degrees.  A 30 percent evaluation may be assigned where flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  

Diagnostic Code 5261 provides for a zero percent evaluation where extension of the leg is limited to five degrees.  A 10 percent evaluation requires extension limited to 10 degrees.  A 20 percent evaluation is warranted where extension is limited to 15 degrees.  A 30 percent evaluation may be assigned where the evidence shows extension limited to 20 degrees.  For a 40 percent evaluation, extension must be limited to 30 degrees.  And finally, where extension is limited to 45 degrees, a 50 percent evaluation may be assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  

Additionally, the Board has considered whether the Veteran is entitled to separate ratings under Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg). VAOPGCPREC 9-04 (September 17, 2004), published at 69 Fed. Reg. 59,990 (2004).  Specifically, where a Veteran has both a limitation of flexion and a limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.  Id.  As will be further explained below, however, the evidence fails to demonstrate limitation of flexion and extension to at least a 0 percent compensable degree, the Board finds that VAOPGCPREC 9-04 is inapplicable in the instant case.  VAOPGCPREC 9-98 (1998).  In this regard, the Veteran does not, bilaterally, have flexion limited to 45 degrees or less, nor does the Veteran have extension limited to 10 degrees or more.  As such the Veteran does not meet the criteria for a higher evaluation under Diagnostic Codes 5260 or 5261.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.

The Veteran was afforded a VA examination in November 1997.  The Veteran complained of pain in both knees while running fast and hard, and climbing down stairs as well as getting in and out of the car.  The Veteran denied swelling, effusion, and aspiration of the knees.  Upon physical examination the Veteran was observed getting in and out of the chair, up and down from the examination table, ambulating, and getting dressed and undressed without any pain, discomfort, hesitancy, or slowness.  The Veteran exhibited normal posture and gait.  The Veteran was able to touch his toes without bending his knees on repeated testing without any pain or discomfort.  Straight leg raising was intact and without any pain or discomfort at 90 degrees.  The Veteran exhibited a range of motion with both knees with flexion to 130 degrees and extension to 0 degrees without any pain, discomfort, hesitancy, or slowness on repeated testing while standing up and bending one knee at a time as well as while laying down and bicycling.  Additionally it was noted there was no crepitus noted, however there was some evidence of popping.  Anterior drawer sign and McMurray's sign were negative.  The Veteran was diagnosed with chronic bilateral knee pain but upon examination was objectively and functionally normal.  X-rays taken in conjunction with the examination revealed very early focal manifestation of patellofemoral osteoarthritis.

The Veteran was afforded a VA contract examination (QTC) in August 2001.  The Veteran reported daily pain that ranged from distressing to horrible.  The Veteran also reported weakness and stiffness.  The Veteran stated the pain was increased by walking, sitting, climbing stairs, and standing.  The Veteran noted that his body weight had increased by almost 75 pounds and that he could no longer exercise as a result of his knee pain.  The Veteran also noted that he was a police officer and his inability to run due to knee pain was affecting his ability to do his job.  Upon examination it was noted that the Veteran had normal posture, but an abnormal gait, with a slight limp on the lower right extremity.  No other limitation of function  with regard to standing or walking was identified.  The Veteran exhibited the following range of motion:  right knee flexion to 97 degrees and 0 degrees extension and left knee flexion to 128 degrees and 0 degrees extension.  Drawer and McMurray's tests were both negative bilaterally.  The range of motion in both knees was decreased by pain, but there was no fatigue, weakness, or lack of endurance.  The examiner noted that there were no constitutional signs of arthritis, however x-rays of the right and left knee revealed minimal degenerative changes.  The Veteran was diagnosed with patellofemoral osteoarthritis in the right knee and left knee.  The examiner noted that the Veteran's knee pain interfered with the Veteran's ability to do his job and made exercise impossible.

An MRI was performed on both knees in July 2003 which indicated a probably medial meniscal tear and a Baker's cyst formation on the left knee and medial meniscal tear and trochlear cartilage chondromalacia on the right knee.  An April 2005 MRI report noted patellofemoral chondromalacia.  

The Veteran was again afforded a VA examination in March 2006.  The Veteran reported bilateral knee pain.  Upon examination it was noted that the Veteran exhibited a range of motion of flexion to 110 degrees and extension to 0 degrees bilaterally with pain on motion throughout.  The Veteran exhibited increased pain and fatigue on repetitive motion but no weakness, lack of endurance or incoordination.  There was, however, no additional limitation of motion due to pain and fatigue on repetitive motion.  Both knees were stable to varus and valgus stress at 0 and 30 degrees.  The Veteran had a negative Lachman's and a negative posterior drawer bilaterally.  The examiner noted that the Veteran's patella exhibited subluxation laterally with a positive J sign bilaterally.  The Veteran complained of greater pain in the right knee than the left knee.  The Veteran stated that he wore knee braces on both knees because his kneecaps felt as though they would give out or subluxate on him.  The Veteran had a limp.  McMurray's sign was negative, but there was some positive grinding which was palpable in the bilateral patellofemoral joints during motion.  X-rays taken in conjunction with the examination revealed moderate degenerative joint disease in the bilateral knees.  Finally the examiner noted that the Veteran had instability of the bilateral knees with the patella being easily subluxed laterally.  

The Veteran was afforded another VA examination in February 2010.  The Veteran reported that he received cortisone shots in his knees for pain and that he used a cane and knee braces for ambulation, although he did not have the cane or the braces with him at the examination.  The Veteran reported a dull ache in the front and inside of both knees and that his knees moved from side to side when he walked.  He stated that his knees "hang-up" in the mornings but he was able to work them out and move them quite well.  He stated he had fallen before but not recently and that the pain was aggravated by standing.  Upon examination it was noted that the Veteran was not in acute pain, but that he was somewhat obese.  The Veteran walked without a limp, but slowly and deliberately.  The Veteran did not exhibit any swelling, redness, heat or tenderness in either knee.  There was no effusion, crepitus, or clicking.  The Veteran had a range of motion of flexion to 130 degrees with extension of -3 degrees bilaterally.  There was no pain on motion.  Upon repetitive motion the Veteran exhibited no pain, fatigue, weakness, lack of indurance, or incoordination.  There was no additional loss of joint function or motion with use due to repeated testing.  The Veteran exhibited good stability in the mediolateral and anteroposterior planes of both knees.  X-rays showed minimal degenerative joint disease, and the examiner noted some diminution in cartilage space in the medial compartment and small osteophytes at the superior pole of each patella.  The examiner stated that the Veteran had normal knees except for minimal degenerative changes not unexpected given the Veteran's age.  The Veteran was diagnosed with degenerative joint disease, minimal, with normal examination and no disability.  Specifically the examiner noted that there was no recurrent subluxation or instability, dislocated semilunar cartilage and no ankylosis.  

The Board notes that the Veteran's claims file was not available for review during the February 2010 VA examination; however, the file was subsequently reviewed by the examiner and in an April 2010 addendum the examiner stated that his review of the file did not alter his findings following the clinical examination and review of x-rays at the February 2010 VA examination.  

Additionally, the Board notes a November 2010 VA orthopedic surgery note following a Hyalgan injection.  The orthopedic note stated that the Veteran had a normal gait, mild patella and medial pain with Thessaly testing, and pain on partial squat.  The right knee exhibited a range of motion of 120 degrees flexion and 0 degrees extension with no effusion, moderate crepitus, mild patella grind, medial joint line pain, stable collateral and cruciate ligaments, and mild pain with McMurray test.  The left knee exhibited a range of motion of 120 degrees flexion and 0 degrees extension, with no effusion, mild crepitus, negative patella grind, medial joint line pain, and stable collateral and cruciate ligaments and a negative McMurray test.  X-rays taken at the time revealed minimal degenerative changes, not progressed since 2006, with slightly more prominent appearance to the medial compartment joint space narrowing of the right knee in comparison to the left.  An MRI was provided and the Veteran was assessed with bilateral knee osteoarthritis with minor medial meniscal tear on the right knee.  

Finally, the Board notes that private records were obtained which indicated that the Veteran was diagnosed with bursitis in September 1993 and degenerative joint disease in July 2003.  

A.  Bilateral Patellofemoral Osteoarthritis:  August 29, 1997 to August 14, 2001

The Board notes that while the Veteran was diagnosed with chronic bilateral knee pain and exhibited some limitation of motion at the November 1997 VA examination, there was no "satisfactory evidence of painful motion" in a major joint as required for a 10 percent rating for each knee under Diagnostic Code 5010.  See 38 C.F.R. § 4.71a, Diagnostic Code 5010.  The Board notes however that pain must be considered when rating a musculoskeletal disorder and the Veteran is competent to report pain.  See DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The Board notes that the Veteran complained of pain and that there was x-ray evidence of very early focal manifestation of patellofemoral osteoarthritis, but the Veteran exhibited no pain upon examination at the November 1997 VA examination.  As such the Veteran is not entitled to a rating in excess of the currently assigned 10 percent rating bilaterally for his patellofemoral osteoarthritis of the bilateral knees from August 29, 1997 to August 14, 2001.  

B.  Right and Left Knee Patellofemoral Osteoarthritis from August 15, 2001 

With consideration of the above the Board notes that the Veteran did have limitation of motion, with flexion limited to 97 degrees for the right knee and 128 degrees in the left knee as noted in the August 2001 VA contract examination.  The March 2006 VA examination noted that the Veteran exhibited a range of motion of flexion to 110 degrees and extension to 0 degrees with pain throughout, but no additional limitation of motion due to pain.  The Veteran had a range of motion of flexion to 130 degrees with extension of -3 degrees bilaterally on the February 2010 VA examination.  Finally the Veteran exhibited a bilateral range of motion of flexion to 120 degrees and extension to 0 degrees bilaterally in a November 2010 VA orthopedic surgery note.  While the Veteran has exhibited some limitation of motion, the Veteran has not exhibited limitation of motion to a compensable level.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  There was x-ray evidence of degenerative changes and objective evidence of pain, but no compensable level limitation of motion, as such the Veteran was provided a 10 percent rating under 38 C.F.R. § 4.71a, Diagnostic Codes 5010 for each knee.  

C.  Right and Left Knee Instability from March 10, 2006

The Board notes that the March 2006 VA examination report stated that the Veteran had instability of the bilateral knees with the patella being easily subluxed laterally.  The examiner in the March 2006 VA examination did not note however whether the Veteran's recurrent subluxation or lateral instability was slight, moderate, or severe.  The Veteran was assigned a 10 percent rating under Diagnostic Code 5010-5257 for slight recurrent subluxation or lateral instability.  The February 2010 VA examiner was asked to determine whether the Veteran had slight, moderate, or severe recurrent subluxation or lateral instability.  The February 2010 VA examiner after a thorough physical examination and a review of the record noted that there was no recurrent subluxation or instability in the knees, bilaterally.  Indeed the examiner noted that Veteran exhibited good stability in the mediolateral and anteroposterior planes of both knees.  With consideration of the above, the Board notes that the Veteran is not entitled to a rating in excess of 10 percent under Diagnostic Code 5010-5257 as there is no evidence that the Veteran has moderate recurrent subluxation or lateral instability.  

With consideration of all of the above, the Board finds that the Veteran's bilateral knee conditions do not meet the criteria, under DCs 5256-5263, necessary for an increased evaluation during any period of the appeal.  Consideration has been given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, the Board finds no basis upon which to assign a higher evaluation for the Veteran's service-connected right and left knee patellofemoral osteoarthritis or right and left knee instability as a review of the record, to include the medical evidence, fails to reveal any additional functional impairment associated with such disabilities to warrant consideration of alternate rating codes.

The Board has considered the lay evidence of record in making its determination; however, it observes that the Veteran's opinions and observations alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.71a with respect to determining the severity of his service-connected disability.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1) and (2) (2011).  Determining the severity of the Veteran's disability must be done by a medical professional.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Veteran is not shown to have any specialized medical training in this regard.  As discussed above, none of the competent medical evidence of record supports a higher rating than is herein assigned.

Finally, in making this determination, the Board has considered, along with the schedular criteria, functional loss due to flare- ups of pain, fatigability, incoordination, pain on movement, and weakness.  38 C.F.R. §§ 4.40, 4.45 (2005); DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  However, the functional loss due to pain has already been considered in the Veteran's currently assigned ratings.

In evaluating the Veteran's claims for higher rating, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disabilities with the established criteria found in the rating schedule for those disabilities shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology, as discussed above.

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for his disabilities.  Indeed, it does not appear from the record that he has been hospitalized at all for his disabilities.  There is no persuasive evidence in the record to indicate that his service-connected disabilities on appeal would cause any impairment with employment over and above that which is already contemplated in the assigned schedular rating.  The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.  Further, 38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  Factors such as requiring periodic medical attention are clearly contemplated in the Schedule and provided for in the evaluations assigned herein.  What the evidence does not demonstrate in this case is that the manifestations of the Veteran's service-connected disabilities have resulted in unusual disability or impairment that has rendered the criteria and/or degrees of disability contemplated in the Schedule impractical or inadequate.  Accordingly, consideration of 38 C.F.R. § 3.321(b)(1) is not warranted in this case.

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence in this case is against higher disability ratings than those currently assigned with regard to his claims for entitlement to an initial rating in excess of 10 percent for bilateral patellofemoral osteoarthritis, from August 29, 1997 to August 14, 2001; entitlement to an initial disability rating in excess of 10 percent for patellofemoral osteoarthritis of the right knee and left knee, from August 15, 2001; and entitlement to an initial separate disability rating in excess of 10 percent for instability of the right knee and left knee secondary to osteoarthritis, from March 10, 2006.  
















							(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for a lumbar spine disorder is denied.

Entitlement to an initial rating in excess of 10 percent for bilateral patellofemoral osteoarthritis, from August 29, 1997 to August 14, 2001, is denied.

Entitlement to a disability rating in excess of 10 percent for patellofemoral osteoarthritis of the right knee, from August 15, 2001, is denied.

Entitlement to a disability rating in excess of 10 percent for patellofemoral osteoarthritis of the left knee, from August 15, 2001, is denied.

Entitlement to a disability rating in excess of 10 percent for instability of the right knee secondary to osteoarthritis, from March 10, 2006, is denied.

Entitlement to a disability rating in excess of 10 percent for instability of the left knee secondary to osteoarthritis, from March 10, 2006, is denied.


REMAND

With regard to the Veteran's claim of entitlement to a TDIU, in Rice v. Shinseki, the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  See Rice, supra.  In a March 2005 letter from the Veteran he stated that he did not work in 2005 or 2004 and that he only worked five months in 2003.  The Veteran noted that he had previously been denied "unemployability" benefits in December 2000, but that his knee disabilities had increased in severity and he wished to apply for "unemployability" benefits again.  The Veteran stated at the March 2006 VA examination that his knees affected his ability to work because he did not have the ability to do any deep knee bending, crouching, or climbing, and pushing and pulling bothered him as well.  At the February 2010 VA examination the Veteran noted that he was unemployed and unable to work as a result of his knee and back disabilities.  Although it appears that the Veteran may also be attributing his unemployability, in part, to a nonservice-connected disability, it is not clear from the record whether the Veteran's service-connected disabilities (including right knee and left knee instability, and patellofemoral osteoarthritis as well as left ear hearing loss and tinnitus) alone prevent gainful employment.  The Veteran's statements are sufficient to raise the issue of entitlement to TDIU.  Therefore, the issue of TDIU is raised by the record and it is properly before the Board.  A review of the record shows that further development is needed to properly adjudicate the TDIU claim.

The law provides that TDIU may be granted upon a showing that a Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2011).  Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2010).  Additionally the Board notes that rating boards are required to submit to the Director, Compensation and Pension Service, for extraschedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities, but who failed to meet the percentage standards set forth in 38 C.F.R. 
§ 4.16(a).  The Court has held that, when a Veteran does not meet the schedular requirements of 4.16(a), the Board has no authority to assign a TDIU rating under 4.16(b), but may refer the claim to the C&P Director for extraschedular consideration.  Bowling v. Principi, 15 Vet. App. 1 (2001).

The record shows the Veteran has been unemployed since approximately 2003.  The record indicates that this may be due, at least in part, to his service-connected knee disabilities.  While the Veteran has been afforded previous VA examinations, an opinion as to the effect of his service-connected disabilities on his employability has not been rendered.  The Board finds that the Veteran should be afforded an appropriate VA examination to determine whether he is unable to secure or maintain substantially gainful employment as a result of his service-connected disabilities (right knee and left knee instability, and patellofemoral osteoarthritis, and left ear hearing loss and tinnitus).

Accordingly, the case is REMANDED for the following action:

1.  Provide appropriate Veterans Claims Assistance Act notice with respect to the claim for a TDIU.  Ask the Veteran to complete and return a VA Form 21-8940, Veteran's Application for Increased Compensation Based Upon Unemployability, and/or other document containing the necessary employment and education history.

2.  The Veteran must be scheduled for an appropriate VA examination to determine the effect of his service-connected disabilities (right knee and left knee instability, and patellofemoral osteoarthritis, and left ear hearing loss and tinnitus) on his employability.  The examiner should offer an opinion as to whether it is at least as likely as not that the Veteran is unable to secure or maintain substantially gainful employment due solely to his service-connected knee disabilities, consistent with his education and occupational experience, irrespective of age and any nonservice-connected disorders.  The claims folder must be made available to the examiner for review of pertinent documents therein, and the examination report must reflect that such a review was conducted.  

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  A complete rationale should be provided for any opinion offered.

3.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim of entitlement to a TDIU should be adjudicated.  The rating should also reflect consideration of the applicability of the provisions of 38 C.F.R. § 4.16(b) as applicable.  If the claim is denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, this case should be returned to the Board for further appellate review.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


